A petition for certification of the judgment in A-3651/3716-09 having been submitted to this Court, and the Court having considered the same;
It is ORDERED that the petition for certification is granted, limited to the issue of the application of the law of the case doctrine to preclude the Appellate Division’s review of the trial court’s rulings on the motions to suppress; and
It is further ORDERED that the Appellate Division’s judgment is summarily reversed in light of this Court’s judgment in State v. K.P.S., 221 N.J. 266, 112 A.3d 579, 2015 WL 1809224 (2015), also decided today, and the matter is remanded to the Appellate Division for a new appellate review at which defendant’s arguments will be considered on the merits.